DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recites the limitation "the power spectrum", “the results”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4-14, and 16-17 are rejected under 112b as being dependent upon the claims 1 or 15. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-8, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardaway (US 4033332) in view of Nuun (US 20140277822) further in view of Banet (US 20110257552).
Regarding claim 1, Hardaway discloses a system for monitoring a patient on an air support system (Fig 1-4) the system comprising:
a capacitive sensor system having a capacitive sensor (15/16) positioned at the underside of a mattress (11) (Fig 1-4); 
a respiration signal processing module (27) that receives the output of the capacitive sensor system and is configured to monitor patient respiration (Fig 5) (col. 5, lines 55-67, col. 6, lines 1-20); by: 
periodically sampling the capacitive sensor system output to obtain measurements of incremental body displacement (col. 4, lines 47-67, col. 5, lines 1-45); 
analyzing a plurality of the samples to determine one or more values for parameters of patient respiratory rate (col. 5, lines 46-67)
 determining when one or more of the parameter values indicate abnormal respiration (col. 5, lines 56-67, col. 6, lines 1-45). 
Hardaway is silent regarding the use of an air mattress. Nuun teaches the use of an air mattress (paragraph 0014-0016). Therefore, it would have been obvious at the time of the invention to modify Hardaway’s use of a foam mattress by Nuun’s use of an air mattress since it has been held to be within the general skill of a working in the art to select either of these known mattress materials on the basis of their suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Regarding claim 2, Hardaway discloses further comprising one or more band pass filters each having an upper frequency cut-off of 2 Hz or less, and a lower frequency cut-off of 0 Hz or more (Fig. 5, col. 5, lines 45-55).  

Regarding claim 8, Hardaway is silent regarding wherein combining the results of the cycle counting technique with the results of the analysis of the power spectrum to determine an output value indicative of patient respiratory rate comprises determining a weightedAttorney Docket 7175-262513 R&G Client Ref. N1-39678average of the value determined according to the cycle counting technique and the power spectrum analysis technique . 
Banet teaches wherein combining the results of the cycle counting technique with the results of the analysis of the power spectrum to determine an output value indicative of patient respiratory rate comprises determining a weightedAttorney Docket 7175-262513 R&G Client Ref. N1-39678average of the value determined according to the cycle counting technique and the power spectrum analysis technique (paragraphs 0009-0011, 0022-0025, 0071, generally paragraphs 0080-0139 go into much further details regarding the multicomponent algorithm). Therefore, it would have been obvious at the time of invention to 
Regarding claim 13, Hardaway is silent. Nuun teaches a pressure signal processing module that receives the output of the capacitive sensor system and is Attorney Docket 7175-262513 R&G        -54-configured to determine the pressure exerted by the patient's body or the penetration of the patient's body into given areas of the mattress; wherein: the mattress comprises a plurality of inflatable cells communicating with inflation elements; and the system further comprises an electronic control and regulation device connected to the pressure signal processing module, the electronic control and regulation device configured to control the inflation elements for filling or emptying, respectively, said plurality of air-filled inflatable cells in such a way that the internal inflation pressure of the air inside the cells is equal to a set point pressure predetermined relative to the load pressure of the body of a person resting on the mattress measured by said sensor; wherein the electronic control and regulation device is further configured to receive a signal indicating that abnormal respiration has been detected, and to cause the repositioning of the body of a person resting on the mattress by selectively inflating or deflating one or more selected inflatable cells of the plurality of inflatable cells (paragraph 0014-0021). Therefore, it would have been obvious at the time of the invention to modify Hardaway’s use of a foam mattress by Nuun’s use of an air mattress since it has been held to be within the general skill of a working in the art to select either of these known mattress materials on the basis of their suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 and Nuun’s mattress type would provide a fully automated adjustable airbed system to increase patient comfort and safety.

Regarding claim 15, Hardaway discloses a method for monitoring a patient on a support system (abstract), the method comprising: 
receiving, at a respiration signal processing module (27), the output of a capacitive sensor system (Fig 1-5) having a capacitive sensor (15/16) positioned at the underside of a mattress (11) (Fig 4) (col. 3, lines 62-67, col. 4, lines 1-49, col. 5, lines 55-67, col. 6, lines 1-20); and 
at the signal processing module: -6-periodically sampling the capacitive sensor system output to obtain measurements of incremental body displacement (col. 4, lines 47-67, col. 5, lines 1-45); 
analyzing a plurality of the samples to determine one or more values for parameters of patient respiratory rate (col. 5, lines 46-67); and 
determining when one or more of the parameter values indicate abnormal respiration (col. 5, lines 56-67, col. 6, lines 1-45).  
Hardaway is silent regarding the use of an air-filled mattress. Nuun teaches the use of an air- filled mattress (paragraphs 0014-0016). Therefore, it would have been obvious at the time of the invention to modify Hardaway’s use of a foam mattress by Nuun’s use of an air mattress since it has been held to be within the general skill of a working in the art to select either of these known mattress materials on the basis of their suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Regarding claim 16, Hardaway is silent regarding wherein analyzing the plurality of the samples to determine one or more values for parameters of patient respiratory rate involves use of a histogram function.  Banet teaches analyzing the plurality of the samples to determine one or more values for parameters of patient respiratory rate involves use of a histogram function 
Regarding claim 17, Hardaway is silent regarding wherein analyzing the plurality of the samples to determine one or more values for parameters of patient respiratory rate involves use of a histogram function.  Banet teaches analyzing the plurality of the samples to determine one or more values for parameters of patient respiratory rate involves use of a histogram function (paragraphs 0009-0011, 0022-0025, 0071, generally paragraphs 0080-0139 go into much further details regarding the multicomponent algorithm). Therefore, it would have been obvious at the time of invention to modify Hardaway/Nuun’s analytical algorithms by Banet’s analytical algorithms to teach the use of an efficient calculation method to determine respiratory rate which reduces noise complications.  
Claims 4-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardaway in view of Nuun in view of Banet further in view of Halperin (US 20080275349)
Regarding claim 4, Hardaway is silent. Halperin teaches wherein performing a cycle counting technique on the plurality of samples to determine a value indicative of respiratory rate comprises: separately applying each of a plurality of band-pass filters to the output of the sensor, or an output derived from the output of the sensor, each band pass filter having a different band-width to the other filters; performing a cycle counting technique to determine a value indicative of respiratory rate associated with the output of each of the band-pass filters (paragraph 0222, 0611-0612; 0720-0721, 0821); selecting one or more of the values indicative of respiratory rate 
Regarding claim 5, Hardaway is silent. Halperin teaches wherein selecting one or more of the values indicative of respiratory rate determined from the output comprises determining, for each of the outputs associated with a band-pass filter, whether the respiratory rate is stable by comparing the output associated with each band pass filter with the output of one or more other filters and determining whether the determined respiratory rate is within a predetermined range of the respiratory rate determined using the one or more other filters (paragraph 0119, 0222, 0611-0612; 0720-0721, 0821).  Therefore, it would have been obvious at the time of the invention to modify Hardaway/Nuun/Banet’s method of analyzing respiration data samples by Halperin’s method of analyzing respiration data samples for the purpose of updating the analysis techniques to allow the user to quickly determine the appropriate information in the most efficient manner while also increasing the quality and amount of data analysis that can be performed due to the updated analysis techniques and software.
Regarding claim 6, Hardaway is silent. Halperin teaches wherein the filters are ordered according to bandwidth and comparing the output associated with each band pass filter with the output of one or more other filters comprises comparing the output for each filter with that of its 
Regarding claim 9, Hardaway is silent. Halperin teaches wherein the respiration signal processing module is further configured to: 
compare the value of each of the values indicative of respiratory rate determined from the output associated with the filters with a predetermined threshold to determine a set of values SRR(nl) (paragraph 0607-0608, 0650, 0656, 0662, 0664, 0670, 0675); 
for each value that exceeds the threshold, compare (i) the difference between that value and the respiratory rate determined based upon the results of the analysis of the power spectrum with (ii) the difference between the results of the analysis of the power spectrum with the average value of the set of values SRR(nl) (paragraph 0607-0608, 0650, 0656, 0662, 0664, 0670, 0675); and 
discard one or more values indicative of respiratory rate determined from the output associated with the filters based upon the comparison (paragraph 0607-0608, 0650, 0656, 0662, 0664, 0670, 0675).  Therefore, it would have been obvious at the time of the invention to modify Hardaway/Nuun/Banet’s method of analyzing respiration data samples by Halperin’s method of analyzing respiration data samples for the purpose of updating the analysis techniques to allow the user to quickly determine the appropriate information in the most efficient manner while also .

Response to Arguments
Applicant’s arguments, see arguments, filed 5/18/2021, are not persuasive. The amendments alter the scope of the claims and a rejection is made in view of a new combination of references.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791